DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement


2.	The Information Disclosure Statement filed 06/24/2021 is acknowledged by the Examiner. 
	

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


3.	Claims 1, 3-6, 9, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHII, US 2018/0063815 hereafter ISHII in view of AGIWAL et
al, US 2017/0251500 hereafter AGIWAL.

As for claim 1, ISHII discloses:
A method for providing system information (SI) by a base station in a wireless communication network, the SI comprising minimum SI and at least one other SI block, the method comprising: 
broadcasting the minimum SI from a base station (ISHII, FIG. 4, 4-1, [0004], [0096], [0099], Broadcasting the “minimum system information”/system information/SI from the network node), the minimum SI having an area identification (ID) and at least one value tag (ISHII, [0096], [0156], The system information includes the geographic area identifier and value tag);
receiving a message requesting the at least one other SI block from a user equipment (UE) (ISHII, FIG. 4, 4-2, [0096], Receiving a request requesting the minimum system information) when the area ID is different from a stored area ID on the UE or when the value tag is different from a stored value tag on the UE (ISHII, FIG. 46, 46-1, 46-1, [0177], Requesting system information from the access node 46-2 when the geographic area identifier is different from the stored geographic area identifier 46-1).



However, AGIWAL discloses the request is a radio resource control (RRC) message (AGIWAL, [0054], [0057], [0208], [0209], [0211], [0244], Transmitting an SI request message included in the RRC connection request to the base station to reacquire at least one SI from the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISHII with the request is a radio resource control (RRC) message as taught by AGIWAL to provide more efficient signaling of system information (AGIWAL, [0020]).                                                                                                                                                                                                                                                                                                                              

As for claim 3, ISHII discloses:
Receiving, from the UE, a request for acquiring at least one updated parameter of the at least one other SI block  (ISHII, FIG. 46, 46-1, 46-1, [0177], Receiving a request for system information)  when a value tag in the minimum SI is different from a stored value tag on the UE (ISHII, FIG. 46, 46-1, 46-1, [0177], When the value tag that is different from the stored value tag 46-1).

As for claim 4, ISHII discloses:
Transmitting the updated parameter of the at least one other SI block to the UE when the value tag in the minimum SI is different from the stored value tag on the UE (ISHII, FIG. 46, 46-1, 46-3, [0177], Obtaining/receiving the system information from the access node, when the value tag that is different from the stored value tag 46-1). 

As for claim 5, ISHII discloses:
The minimum SI includes an information field, the information field includes at least one
of the area ID and a value tag (ISHII, [0092], [0156], The system information includes
the geographic area identifier and value tag).

As for claim 6, ISHII discloses:
The information field only includes the area ID, and the value tag is provided to the UE
in the at least one other SI block upon request (ISHII, [0092], [0156], The system
information includes the geographic area identifier and value tag).

As for claim 9, ISHII discloses:
The value tag includes a version of the at least one other SI block (ISHII, [0092], The value tag/Vtag associated with the SI).

As for claim 12, ISHII discloses:
Transmitting the at least one other SI block to the UE when the base station receives the message (ISHII, [0107], Transmitting the SI to the UE when the base station receives the request message).



However, AGIWAL discloses the request is a radio resource control (RRC) message (AGIWAL, [0054], [0057], [0208], [0209], [0211], [0244], Transmitting an SI request message included in the RRC connection request to the base station to reacquire at least one SI from the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISHII with the request is a radio resource control (RRC) message as taught by AGIWAL to provide more efficient signaling of system information (AGIWAL, [0020]).                                                                                                                                                                                                                                                                                                                              

As for claim 13, ISHII discloses:
A base station (ISHII, FIG. 14, 20, The access node) for wireless communication in a wireless communication network, the base station comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; at least one processor coupled to the one or more non-transitory computer-readable media, and configured to, execute the computer-executable instructions to:
broadcasting the minimum SI from a base station (ISHII, FIG. 4, 4-1, [0004], [0096], [0099], Broadcasting the “minimum system information”/system information/SI from the network node), the minimum SI having an area identification (ID) and at least (ISHII, [0096], [0156], The system information includes the geographic area identifier and value tag);
receiving a message requesting the at least one other SI block from a user equipment (UE) (ISHII, FIG. 4, 4-2, [0096], Receiving a request requesting the minimum system information) when the area ID is different from a stored area ID on the UE or when the value tag is different from a stored value tag on the UE (ISHII, FIG. 46, 46-1, 46-1, [0177], Requesting system information from the access node 46-2 when the geographic area identifier is different from the stored geographic area identifier 46-1).

ISHII does not explicitly disclose the message is a radio resource control (RRC) message.

However, AGIWAL discloses the request is a radio resource control (RRC) message (AGIWAL, [0054], [0057], [0208], [0209], [0211], [0244], Transmitting an SI request message included in the RRC connection request to the base station to reacquire at least one SI from the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISHII with the request is a radio resource control (RRC) message as taught by AGIWAL to provide more efficient signaling of system information (AGIWAL, [0020]).                                                                                                                                                                                                                                                                                                                              

As for claim 20, ISHII discloses:
(ISHII, [0107], Transmitting the SI to the UE when the base station receives the request message).

ISHII does not explicitly disclose the message is a radio resource control (RRC) message.

However, AGIWAL discloses the request is a radio resource control (RRC) message (AGIWAL, [0054], [0057], [0208], [0209], [0211], [0244], Transmitting an SI request message included in the RRC connection request to the base station to reacquire at least one SI from the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISHII with the request is a radio resource control (RRC) message as taught by AGIWAL to provide more efficient signaling of system information (AGIWAL, [0020]).                                                                                                                                                                                                                                                                                                                              

4.	Claims 2, 7-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHII, US 2018/0063815 in view of AGIWAL et
al, US 2017/0251500 as applied to claims 1 and 14 above, and further in view of Iwamura et al, US 2010/0297999 hereafter Iwamura. 

As for claim 2, ISHII and AGIWAL does not explicitly disclose:


However, Iwamura discloses the area ID is assigned to at least two cells in the wireless communication network (Iwamura, [0004], [0028], The location area includes one or more cells).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of ISHII and AGIWAL with the area ID is assigned to at least two cells in the wireless communication network as taught by Iwamura to provide more efficient cell reselection (Iwamura, [0016]).

As for claim 7, Iwamura discloses:
The at least two cells share the at least one other SI block having the same content, and the UE does not need to acquire for the at least one other SI block when moving into one of the at least two cells from another one of the at least two cells when the at least two cells are assigned with the same area ID (Iwamura, FIG. 4, 408, 410, [0052], [0053], The two cells (the new cell and the previously visited cell) have matching tracking area IDs, the UE can start reception of the paging channel when moving from the previous cell to the new cell and does not need to request again).

As for claim 8, ISHII discloses:
(ISHII, [0004], [0099], The base stations of the cells each broadcast different “minimum system information”/system information/SI).

As for claim 14, ISHII and AGIWAL does not explicitly disclose:
The area ID is assigned to at least two cells in the wireless communication network.

However, Iwamura discloses the area ID is assigned to at least two cells in the wireless communication network (Iwamura, [0004], [0028], The location area includes one or more cells).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings of ISHII and AGIWAL with the area ID is assigned to at least two cells in the wireless communication network as taught by Iwamura to provide more efficient cell reselection (Iwamura, [0016]).

As for claim 15, ISHII discloses:
Receive, from the UE, a request for acquiring at least one updated parameter of the at least one other SI block when the value tag in the minimum SI is different from the stored value tag on the UE (ISHII, FIG. 46, 46-1, 46-1, [0177], Receiving a geographic area identifier that is different from the stored geographic area identifier 46-1).

As for claim 16, ISHII discloses:
The information field only includes the area ID, and the value tag is provided in the at least one other SI block (ISHII, [0092], [0156], The system information includes the geographic area identifier and value tag).

As for claim 17, ISHII discloses:
Each cell of the at least two cells broadcasts a minimum SI of the cell having a different content from the other cell (ISHII, [0004], [0099], The base stations of the cells each broadcast different “minimum system information”/system information/SI).


5.	Claims 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHII, US 2018/0063815 in view of Jung et al, US 2015/0223258 as applied to claims 1 and 14 above, and further in view of NARASIMHA et al, US 2011/0039552 hereafter NARASIMHA. 

As for claim 10, ISHII discloses: 
When the area ID is different from the stored area ID or a value tag is different from a stored value tag (ISHII, FIG. 46, 46-1, 46-1, [0177], Determining that the geographic area identifier is different from the stored geographic area identifier 46-1).

ISHII and Jung does not explicitly disclose receiving a specific preamble to the base station to request for the at least one other SI block.

However, NARASIMHA discloses receiving a specific preamble to the base station to request for the at least one other SI block (NARASIMHA, [0024], The terminal transmits a dedicated preamble to the base station to request data).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine teachings of ISHII and Jung with receiving a specific preamble to the base station to request for the at least one other SI block as taught by NARASIMHA to provide faster reestablishment (NARASIMHA, [0024]). 

As for claim 11, ISHII discloses: 
Transmitting the at least one other SI block to the UE in a dedicated resource (ISHII, [0106], [0107], Transmitting the SI from the base station in downlink dedicated resources). 

ISHII and Jung does not explicitly disclose transmitting the at least one other SI block to the UE, when the base station receives the specific preamble.

However, NARASIMHA discloses transmitting the at least one other SI block to the UE, when the base station receives the specific preamble (NARASIMHA, [0024], Receiving data from the base station when the base station receives the dedicated preamble).

(NARASIMHA, [0024]). 

As for claim 18, ISHII discloses: 
When the area ID is different from the stored area ID or a value tag is different from a stored value tag (ISHII, FIG. 46, 46-1, 46-1, [0177], Determining that the geographic area identifier is different from the stored geographic area identifier 46-1).

ISHII and Jung does not explicitly disclose receiving a specific preamble to the base station to request for the at least one other SI block.

However, NARASIMHA discloses receiving a specific preamble to the base station to request for the at least one other SI block (NARASIMHA, [0024], The terminal transmits a dedicated preamble to the base station to request data).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine teachings of ISHII and Jung with receiving a specific preamble to the base station to request for the at least one other SI block as taught by NARASIMHA to provide faster reestablishment (NARASIMHA, [0024]). 

claim 19, ISHII discloses: 
Transmitting the at least one other SI block to the UE in a dedicated resource (ISHII, [0106], [0107], Transmitting the SI from the base station in downlink dedicated resources). 

ISHII and Jung does not explicitly disclose transmitting the at least one other SI block to the UE, when the base station receives the specific preamble.

However, NARASIMHA discloses transmitting the at least one other SI block to the UE, when the base station receives the specific preamble (NARASIMHA, [0024], Receiving data from the base station when the base station receives the dedicated preamble).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine teachings of ISHII and Jung with receiving the at least one other SI block to the UE, when the base station receives the specific preamble as taught by NARASIMHA to provide faster reestablishment (NARASIMHA, [0024]). 

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hsu, US 2013/0039250 paragraph [0032] discloses MBMS .

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469